Citation Nr: 1827150	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1968, and from January 1975 to January 1993.  He died in March 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant was scheduled for a hearing before a Veterans Law Judge (VLJ) in April 2016, but failed to appear.

In February 2018, the Board contacted the appellant to obtain clarification regarding representation.  It noted that the attorney who had represented her had withdrawn in April 2016.  The appellant did not respond.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The certificate of death lists the immediate cause of death as metastatic cholangiocarcinoma, and also lists biliary obstruction as a significant condition contributing to death.  The appellant asserts that exposure to a chemical or environmental factors contributed to the development of the Veteran's fatal cancer.  She has pointed out that he served in Vietnam, and has submitted reference materials discussing the relationship between exposure to liver flukes in Asia and the development of gall bladder cancer.  In that regard, the record contains a DD Form 214, Certificate of Release or Discharge from Active Duty, that reflects service from November 1976 to January 1993, with 3 years, 11 months, and 15 days of prior active service.  The DD 214 includes among the list of awards earned by the Veteran the Combat Infantry Badge, Vietnam Service Medal, and Vietnam Campaign Medal with four Campaign Service Stars.  However, while the service department verified service from January 1966 to November 1968, and from January 1975 to November 1976, the nature and extent of any Vietnam service remains unclear, as a DD Form 214 or other service personnel records pertinent to these earlier periods are not of record.  The AOJ should obtain the Veteran's service personnel records and verify the nature and extent of the Veteran's Vietnam service.

With respect to the etiology of the Veteran's fatal cancer, the record contains a January 2014 statement by a treating oncologist stating that "Given the uncertainty regarding etiology of this cancer it is possible that exposure to a chemical or other environmental factor...contributed to his development of cancer."  While this statement suggests a relationship to service, it is speculative and not sufficiently definitive.  Thus, following completion of the development discussed above, the AOJ should seek an opinion regarding the etiology of the Veteran's fatal cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department with a request for all military personnel records for the periods of service from January 1966 to November 1968, and from January 1975 to January 1993.

All records/responses received must be associated with the electronic claims file.  

If the AOJ is unable to secure any such records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2) (2012); 38 C.F.R. § 3.159 (e)(1) (2017).

2.  Forward the claims file to an oncologist, on a fee basis if necessary, to determine the etiology of the Veteran's metastatic cholangiocarcinoma.  

The electronic record must be made available to the oncologist, to include the following records contained in VBMS Legacy Content Manager:

	Document Type			Receipt Date
	Web/HTML Documents		04/04/2013
	Military Personnel Record		02/20/2014

After reviewing the file, the oncologist should provide an opinion as to whether it is at least as likely as not that the Veteran's metastatic cholangiocarcinoma was related to service, to include any exposure therein.

Review of the entire claims file is required; however, the oncologist's attention is specifically directed to the appellant's contentions regarding the Veteran's exposure to liver flukes in Asia as a possible cause for his fatal cancer.  

A discussion of the complete medical rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  Thereafter, review the oncologist's report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

